DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “means” followed by “configured to slide the middle frame”.  Claim 1 does not supply the structure of the “means” that performs the sliding action.  Examiner is interpreting “means” under 35 U.S.C. 112 (f) in accordance with the specification Page 4 Lines 5-15 as pertaining to “a motor coupled to a threaded lever, and a threaded anchoring unit adapted for engaging with the threaded lever”.
Claim 2 recites the limitation “fastening means” followed by “adapted for providing rigid attachment”.  Claim 2 does not supply the structure for the “fastening means” that performs the rigid attachment.  Examiner is interpreting “fastening means” under 35 U.S.C. 112 (f) in accordance with the specification Page 3 Lines 20-24 where the fastening means is a bolt comprising a rolling element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the floor”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAKANO (US 20060093452 A1).
See Figure A below for additional clarity of Examiner’s interpretation of SAKANO, specifically Figure 6.
As to claim 1, SAKANO teaches a height adjustable wheelchair docking system  adapted for releasably securing a wheelchair to the floor of a transport vehicle comprising (¶0006 teaches the invention pertains to a device for fixing a wheelchair to a vehicle.): a base frame with an open end (Figures 6-7 teach the base frame (rails (26)) is open at each end in that the rails form an open ended rectangle that is open to the top side and end sides.), and adapted for rigid attachment to the floor of a transport vehicle (¶0049 teaches the rails (26) are embedded in the floor member (8).); a middle frame adapted for sliding back and forth in a horizontal direction within the base frame and through the open end (Figure 6 teaches a middle frame (slider (28)) that is capable of sliding back and forth and extends out the top end of the base frame (area between two rails (26)).); means (Which is interpreted as a motor coupled to a threaded lever, and a threaded anchoring unit adapted for engaging with the threaded lever under 35 U.S.C. 112(f) as stated above.) configured to slide the middle frame in relation to the base frame (Figure 6 teaches a motor (37) that is connected to a threaded lever (feed screw (34)) which is connected to a threaded anchoring unit (the bottom part of the slider (28)).  ¶0050 teaches the feed screw is thread-ably connected to the slider.) ; and a top frame adapted for covering at least a part of the base frame and middle frame (Figure 7 teaches the top frame (locking member (30)) will pivot down and cover at least a part of the base frame and middle frame.), and adapted to move up and down in a vertical direction in relation to the base frame when the middle frame is sliding back and forth in a horizontal direction within the base frame and through the open end (Figures 6 and 7 teach that the top frame (30) is capable of moving up and down in a  vertical direction in relation to the base frame (rails (26)) when the middle frame (slider (28)) moves horizontally and out the top end of the base frame.); wherein the top frame further comprises a female or male docking fixture adapted for locking engagement with a male or female docking fixture on a wheelchair. (Figure 6 teaches a locking fixture (engaging mechanism (42)) that are adapted for locking engagement with a component of a wheelchair. ¶0062 teaches the engaging pins (39) of the mechanism (42) engage with the engaging bar (16) of the wheelchair during use.)

    PNG
    media_image1.png
    840
    1170
    media_image1.png
    Greyscale

Figure A, Examiner interpretation of SAKANO, Figure 6

As to claim 7, SAKANO teaches the height adjustable wheelchair docking system according to claim 1, wherein the means configured to slide the middle frame in relation to the base frame comprises a motor coupled to a threaded lever, and a threaded anchoring unit adapted for engaging with the threaded lever (Figure 6 teaches a motor (37) that is connected to a threaded lever (feed screw (34)) which is connected to a threaded anchoring unit (the bottom part of the slider (28)).  ¶0050 teaches the feed screw is thread-ably connected to the slider.); wherein a) the motor coupled to the threaded lever is attached to the base frame, and the threaded anchoring unit is (Figure 6 teaches the motor (37) is a part of the slider driving unit (27) that is in the base frame, and that the threaded anchoring unit is a part of the middle frame (slider 28)).), or b) the threaded anchoring unit is attached to the base frame, and the motor coupled to the threaded lever is attached to the middle frame.
As to claim 8, SAKANO teaches the height adjustable wheelchair docking system according to claim 1, wherein the means configured to slide the middle frame in relation to the base frame is configured to horizontally slide the middle frame to a predefined position relative to the base frame in response to a user input signal. (Figures 6 and 7 teach that the middle frame (slider (28)) moves in relation to the base frame (rails (26)).  ¶0051 teaches the screw driving motor (37) is controlled by a control unit.  ¶0052 teaches the occupant or provider operates the control unit.)

As to claim 9, SAKANO teaches a method of using a height adjustable wheelchair docking system according to claim 1 (See the rejection of Claim 1.), comprising releasably securing a wheelchair to the floor of a transport vehicle by docking the docking fixture on a wheelchair to the docking fixture on the top frame to enable said locking engagement (Figure 6 teaches a locking fixture (engaging mechanism (42)) that are adapted for locking engagement with a component of a wheelchair. ¶0062 teaches the engaging pins (39) of the mechanism (42) engage with the engaging bar (16) of the wheelchair during use.) and to enable height adjustment by sliding the middle frame back and forth in a horizontal direction within the base (Figures 6 and 7 teach that the device (6) is capable of height adjustment by sliding the middle frame (slider (28)) back and forth along the bottom frame (rails (26)).  This movement causes the top frame (30) to move vertically such that the top frame and attachment point is capable of moving up and down in relation to the base.)

As to claim 10, SAKANO teaches a method comprising installing in a vehicle a base frame, a middle frame, a top frame and a female or male docking fixture, (Figures 6 and 7 teach the base frame (rails (26)), middle frame (slider (28)) and the top frame (30) that are installed along with a docking fixture (42).  ¶0071 teaches the components are installed on a floor member (8) that can be integral with the vehicle.) according to claim 1, for locking engagement with a male or female docking fixture on a wheelchair in the vehicle. (Figure 6 teaches a locking fixture (engaging mechanism (42)) that are adapted for locking engagement with a component of a wheelchair. ¶0062 teaches the engaging pins (39) of the mechanism (42) engage with the engaging bar (16) of the wheelchair during use.)

Allowable Subject Matter
Claims 2-6 would be objected to as being dependent upon a rejected base claim if the 112(b) issue with Claim 1 was resolved. 

As to claim 2, while the art has examples of using bolts to fasten wheelchair docking structures to the floor of a vehicle (See TENNISWOOD (US 4389056), MAYLAND (US 4973022), and JEPPSSON (US 7753630)), none of the references of record disclosed that the middle frame was configured to slide along the bolts via guide tracks in combinations with the features of claim 1.  Although SAKANO teaches the use of fasteners to fix the structure to the floor (See ¶0071, near the end), the use of fasteners would not result in the claimed relationship between the middle frame and the bolt.

As to claim 5, while the art has examples of using base, middle, and top frames (See MAYLAND (US 4973022), TENNISWOOD (US 4389056), INOUE (US 5489170), and LUNG (US 20100148555 A1)), and channels in the frame members (See LUNG (US 20100148555 A1), INOUE (US 5489170), and SVENSSON (US 4958979)), none of the references taught or disclosed the claimed arrangement where the base and middle frame has oppositely angled guide tracks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.

LUNG (US 20100148555 A1) teaches a base, middle, and top frame for a removable seat.  The middle frame is moved horizontally to the open end of the base 

TAKENOSHITA (US 6962383 B2) teaches a base, middle, and top frame for a removable seat.  The middle frame is moved horizontally to the open end of the base frame via a screw and motor, and the top frame is capable of moving vertically during the horizontal movement of the middle frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        28 July 2021

/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        29 July 2021